Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 5/16/2022 in which claim 1 has been amended. Claim 6 is cancelled. Currently claims 1-5 are pending for examination in this application. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “said inhaler device, and wherein”. This should read “wherein”.
Claim 1 recites “wherein mesh part”. This should read “wherein said mesh part”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhide (WO 2015/128789 A1) in view of Boeck (US 2007/0240713 A1).
Regarding claim 1, Bhide discloses:
An inhaler device (figure 1) for dispensing a dry powder medicament (page 6, lines 14-16) comprising: 
a housing (2)
a dispenser flow channel (see figure 4) leading to a mouthpiece (3)
a medicament holder (10) integrated with a base plate (4) (page 5, lines 17-18)
a lid (1) which covers the mouthpiece (3)
wherein the mouthpiece (3) is pivotally attached to the housing (2) (page 5, lines 13-15).
Bhide does not explicitly disclose a mesh part placed in the dispenser flow channel between the medicament holder and the mouthpiece and wherein said mesh part is made of polyoxymethylene, wherein mesh part is not made of ABS, PP or MBS.
However, Boeck discloses a mesh part (5) placed in the dispenser flow 5channel (4) [0227] between a medicament holder (6) and a mouthpiece (4), wherein said mesh part is made of a Polyoxymethylene ([0210] indicates that a screen (5 is a screen) is made of plastics and [0211]-[0212] indicate that one of the preferred plastics for the screen is polyoxymethylene), wherein the mesh part is not made of ABS, PP or MBS (as set forth in [0212] polyoxymethylene is provided in a list of alternatives such that only polyoxymethylene is an option thus precluding ABS PP or MBS).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhide wherein a mesh part placed in the dispenser flow channel between the medicament holder and the mouthpiece and wherein said mesh part is made of polyoxymethylene, wherein the mesh part is not made of ABS, PP or MBS for the benefit of dispersing particles of the medicament to be inhaled [0227]. Further as set forth in MPEP 2144.07, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Regarding claim 2, Bhide further discloses wherein the inhaler device further comprises a dry powder comprising one or more active pharmaceutical ingredient(s) alone (page 16, lines 20-23) or together with one or more excipients or10 pharmaceutically acceptable carrier(s).

Regarding claim 3, Bhide further discloses wherein the active pharmaceutical ingredient is selected from the group consisting of anticholinergics (page 10, last paragraph), anti-inflammatories (steroids (page 12, line 16-25)) analgesics, anti-anginal, anti-allergic ((steroids (page 12, line 16-25), antihistamines, antitussives, bronchodilators, anti-infectives, leukotriene inhibitors (page 13, lines 18-27),15 PDE IV inhibitors page (12, lines 17-29), antitussives, diuretics, hormones, cromolyns, therapeutic proteins and peptides, vaccines, diagnostics and gene therapies or combinations thereof (page 16, lines 20-23).

Regarding claim 4, Bhide further discloses wherein said anticholinergenic is tiotropium bromide (page 10, lines 17-29). 

Regarding claim 5, Bhide further discloses wherein the medicament holder (10) is designed to hold a capsule and wherein said capsule contains a dry powder medicament (page 6, lines 14-16).

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
The examiner notes that Seeney is no longer relied upon in the instant rejection and thus all arguments drawn to Seeney are moot.
Applicant’s representative asserts that the combination of Bhide and Boeck is improper. Applicant states that ABS is of concern when combining the references. However, ABS is not relied upon in the rejection. Boeck explicitly lists polyoxymethylene in [0212]. As set forth in MPEP 2131.02 when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). Applicant’s representative argues that neither Boeck nor Bhide disclose a mesh part placed in the dispenser flow channel between the medicament holder and the mouthpiece, wherein the mesh is made of polyoxymethylene. However, Boeck explicitly discloses mesh 5 between a holder 6 and a mouthpiece 4, wherein the mesh is polyoxymethylene [0210]-[0212]. 
The examiner notes that CR and FPD is not in the instant claim language. 
Applicant’s representative asserts that Table 1 shows that CR was only obtained when the mesh materials was polyoxymethylene and the capsule chamber materials was ABS, copolyster, polypropylene, MBS or PET. The examiner notes that table 1 only shows the combination of ABS as the capsule chamber materials and polyoxymethylene as a mesh exhibiting CR. Table 2 shows that regardless of capsule chamber material chosen (ABS, copolyster, polypropylene, MBS or PET), so long as the mesh material was polyoxymethylene the capsule exhibited CR. The examiner notes that there were no other materials in combination with polyoxymethylene that did not cause CR of the capsule. The examiner notes that the continuous spinning motion of the capsule claimed appears to be dependent on the mesh being made of polyoxymethylene (see table 2 which appears to show that regardless of the capsule chamber material, there is CR as long as the mesh is made from polyoxymethylene). Thus it is the examiner’s position that Bhide, as modified to include a mesh made of polyoxymethylene would also exhibit continuous rotation.
Applicant’s representative asserts that FPD is the mass of particles <5µm in size. As set forth in MPEP 2173.01 I, “An applicant may not add a special definition or disavowal after the filing date of the application. However, an applicant may point out or explain in remarks where the specification as filed contains a special definition or disavowal.” The examiner again notes that Boeck explicitly lists polyoxymethylene in [0212]. As set forth in MPEP 2131.02 when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). Applicant’s representative alleges there are unexpected results of a polyoxymethylene mesh. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Medicament dispensers comprising polyoxymethylene: Gottenauer et al. (US 5,881,719 A1), Bilgic (US 2014/0318538 A1)
Conventional plastic in a delivery device is polyoxymethylene: Godfrey (US 2004/0050960 A1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785